Name: Commission Regulation (EEC) No 3535/86 of 20 November 1986 amending Regulation (EEC) No 765/86 laying down detailed rules for the sale of butter from intervention stock for export to certain destinations
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 11 . 86 Official Journal of the European Communities No L 326/ 17 COMMISSION REGULATION (EEC) No 3535/86 of 20 November 1986 amending Regulation (EEC) No 765/86 laying down detailed rules for the sale of butter from intervention stock for export to certain destinations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1 335/86 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 765/86 (3), as last amended by Regulation (EEC) No 2247/86 (4), lays down rules for the sale of butter from intervention stock for export to certain destinations ; whereas that Regulation fixes 30 November 1986 as the final date for removing and delivering the butter either without further processing or after processing ; Whereas, in accordance with the decision concerning milk fat adopted by the Protocol Committee on 31 May 1985 under the International Dairy Arrangement, the derogation permitting exports at a price below the minimum price is to apply until 31 December 1986 ; whereas, however, butter or processed butter in sales contracts concluded before 31 December 1986 may be delivered within :  15 months for sales of up to 1 50 000 tonnes of butter,  18 months for sales in excess of 150 000 tonnes of butter ; Whereas certain provisions of Regulation (EEC) No 765/86 should be adapted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, months old on the date of its removal and was manu ­ factured before 1 April 1986 shall be sold until 31 December 1986 under the conditions laid down in this Regulation .' 2 . The following paragraph 3 is added to Article 1 : '3 . Contracts of sale shall be concluded by 31 December 1986 at the latest.' 3 . In Article 9 (4), 'Regulation (EEC) No 3598/85' is replaced by 'Regulation (EEC) No 1057/86'. 4 . The first subparagraph of Article 10 ( 1 ) is replaced by the following : 'Successful tenderers shall remove the butter which has been sold to them within :  15 months in the case of sales of up to 150 000 tonnes of butter,  18 months in the case of sales in excess of 150 000 tonnes of butter, from the date of the contract of sale .' 5 . The second subparagraph of Article 1 1 (2) is replaced by the following paragraph 3 : '3 . Acceptance by the customs service of the export declaration for the butter referred to in this Article must take place in the Member State where the butter has been removed from storage within the time limits laid down in the first subparagraph of Article 10 ( 1 ).' 6 . Article 12 (7) is replaced by the following : '7 . Acceptance by the customs service of the export declaration for the butter processed in accordance with this Article must take place in the Member State where the butter has been processed within the time limits laid down in the first subparagraph of Article 10 ( 1 ).' 7 . Article 1 5 is replaced by the following : 'Article 15 Delivery to the country of destination must take place within the time limits laid down in the first subpara ­ graph of Article 10 ( 1 ).' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply only to sales contracts concluded from that date . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 765/86 is hereby amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . Butter bought in pursuant to Article 6 ( 1 ) of Regulation (EEC) No 804/68 which is not less than 18 (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . O OJ No L 119 , 8 . 5 . 1986, p. 19 . (3) OJ No L 72, 15 . 3 . 1986, p. 11 . h) OJ No L 196, 18 . 7 . 1986, p. 25 . No L 326/ 18 Official Journal of the European Communities 21 . 11 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 November 1986 . For the Commission Frans ANDRIESSEN Vice-President